802 So. 2d 1197 (2002)
Richard Scott HOFFMAN, Appellant,
v.
Christi Louise O'CONNOR, Appellee.
No. 1D01-3965.
District Court of Appeal of Florida, First District.
January 4, 2002.
Robert H. Sturgess of Henderson Keasler Law Firm, Jacksonville, for Appellant.
Samuel S. Jacobson of Datz, Jacobson, Lembcke and Wright, P.A., Jacksonville, for Appellee.
PER CURIAM.
In this case, the circuit court entered a Final Judgment of Dissolution of Marriage, but retained jurisdiction to determine an equitable distribution of the parties' marital assets and liabilities. Such an order is not appealable as a final order. See Klein v. Klein, 551 So. 2d 1235 (Fla. 3d DCA 1989). While the order appears final as to the issues addressed, the reservation of jurisdiction over related claims necessarily renders the order nonfinal. See McGurn v. Scott, 596 So. 2d 1042 (Fla. 1992). Furthermore, the order need not be deemed final for appellate purposes because the order does not provide for immediate execution of a money judgment. Compare McGurn: Emerald Coast Communications, Inc. v. Carter, 780 So. 2d 968 (Fla. 1st DCA 2001). The appellant's motion to stay is denied, see Benton v. Moore, *1198 655 So. 2d 1272 (Fla. 1st DCA 1995), and this case is dismissed without prejudice to the appellant's right to appeal upon entry of a final order. The appellant's motion for extension of time is denied as moot.
KAHN, DAVIS and VAN NORTWICK, JJ., concur.